
	
		I
		111th CONGRESS
		1st Session
		H. R. 4033
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2009
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To require the Election Assistance Commission to
		  establish an American Democracy Index to measure and improve the quality of
		  voter access to polls and voter services in Federal elections.
	
	
		1.Short titleThis Act may be cited as the
			 American Democracy Index Act of
			 2009.
		2.Establishment of
			 American democracy index and related election data collection
			(a)In
			 generalSubtitle C of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15381 et seq.) is amended by adding at the end the
			 following:
				
					248.Establishment
				of American Democracy Index and related election data collection
						(a)In
				generalThe Commission, in consultation with the Board and in
				accordance with this section, shall—
							(1)develop an
				American Democracy Index for the evaluation of elections for Federal office
				occurring in 2010 and thereafter;
							(2)establish and
				operate a data collection system in order to collect and measure election data
				described in subsection (c) to be used in preparing the American Democracy
				Index; and
							(3)make the American
				Democracy Index with respect to each election for Federal office generally
				available to the public, including through the Internet.
							(b)American
				democracy indexThe American Democracy Index is an index that is
				designed to assist States in the administration of elections for Federal office
				by presenting the information collected under the system established under
				subsection (a)(2) on a State-by-State basis in a manner designed to demonstrate
				administration practices that—
							(1)ensure the right
				of individuals to vote;
							(2)improve the
				quality of voter access to polls and the quality of voter services; and
							(3)secure the
				accuracy and integrity of elections.
							(c)Collection of
				data
							(1)Data to be
				collectedThe Commission shall, in consultation with the Board,
				determine the data that is required to be collected under this section in order
				to analyze the effectiveness of the State administration of elections for
				Federal office, including data required for developing or refining the American
				Democracy Index.
							(2)Data
				submission
								(A)States required
				to provide dataEach State shall submit to any grantee under
				subsection (e) the information described in paragraph (1) in support of the
				American Democracy Index.
								(B)Data submission
				regulationsWithin 60 days after the first meeting of the Board
				under subsection (d)(2)(B)(i), the Commission shall promulgate regulations
				for—
									(i)the enforcement of
				the data submission mandate under subparagraph (A); and
									(ii)the
				standardization of election data described in paragraph (1).
									(C)Statistical
				analysisThe Commission may, in coordination with a State, select
				precincts within the State on a sample basis from which to draw the information
				described in paragraph (1) in order to form statistical conclusions with
				respect to election administration in that State. In forming such statistical
				conclusions, the Office may append the information collected from the samples
				to other information provided by the State that was collected with respect to
				elections for Federal office in that State.
								(D)Payments to
				StatesIn accordance with such regulations as the Commission may
				promulgate, the Commission shall make payments to States to assist the States
				in meeting the data submission requirements of this paragraph.
								(E)Rulemaking
				authority of CommissionSection 209 shall not apply with respect
				to any regulations promulgated by the Commission pursuant to the authority of
				this paragraph.
								(d)Independent
				board of advisors
							(1)In
				generalThere is hereby established an independent Board of
				Advisors (in this section referred to as the Board) that the
				Commission shall consult in developing and refining the American Democracy
				Index and the data to be collected under subsection (c).
							(2)Independent
				board of advisors
								(A)EstablishmentThe
				Board—
									(i)shall be composed
				of 8 members from individuals from the academic, nonprofit, and election
				administration communities, of whom—
										(I)4 shall be
				selected by the Committee on Rules and Administration of the Senate, in
				consultation with the majority and minority leader of the Senate; and
										(II)4 shall be
				selected by the Committee on House Administration of the House of
				Representatives, in consultation with the Speaker and minority leader of the
				House of Representatives; and
										(ii)shall be headed
				by a President elected by the members of the Board.
									(B)DutiesThe
				Board shall—
									(i)meet at least
				twice a year, and at such other times as are specified by the President of the
				Board; and
									(ii)consult with the
				Commission as provided by this section, including making periodic
				recommendations to the Commission on the type of election data to be collected
				from States, the method of data collection, the enforcement mechanism for the
				collection of election data, the administration of elections in general, and
				other relevant issues as the Board sees appropriate.
									(e)Establishment
				and operation of index and data collection system
							(1)Pilot
				programThe Commission shall conduct a pilot program for
				elections for Federal office occurring in 2010 under which the Commission shall
				make a grant to 1 or more eligible entities to—
								(A)to collect
				election data described in subsection (c) in not more than 5 States selected by
				the Board; and
								(B)to develop,
				refine, and publish data collection results for each of the States selected
				under subparagraph (A), including a comparison of localities in each State
				based on the data collected.
								(2)Initial index
				for 2012 electionsBased on the pilot project conducted under
				paragraph (1), the Commission shall make a grant to 1 or more eligible entities
				to—
								(A)collect election
				data described in subsection (c) in all States with respect to elections for
				Federal office occurring in 2012; and
								(B)prepare and
				publish the first American Democracy Index.
								(3)Future
				electionsThe Commission shall collect data, and prepare and
				publish an American Democracy Index, for each Presidential election cycle
				beginning on or after January 1, 2012, with respect to elections for Federal
				office occurring during the Presidential election cycle. In carrying out such
				duties, the Commission shall—
								(A)modify the data to
				be collected and the index in accordance with the provisions of this section;
				and
								(B)contract with 1 or
				more eligible entities to carry out all or a portion of such duties.
								(f)ReportsNot
				later than 9 months after the end of the election cycle for the election for
				Federal office occurring in 2012 and the end of each Presidential election
				cycle beginning on or after January 1, 2012, the Commission shall submit a
				report to Congress and to the chief State elections officials of each State
				that includes the election data collected under this section, together with any
				recommendations for—
							(1)improving the
				types of election data that are collected and included in the American
				Democracy Index published under this section; and
							(2)legislation or
				administrative action to improve State performance in the administration of
				elections for Federal office (as determined based on a State-by-State
				comparison of such election data).
							(g)DefinitionsIn
				this section:
							(1)Elections for
				federal officeThe term elections for Federal office
				means general elections only for Federal office.
							(2)Eligible
				entityThe term eligible entity means any nonprofit
				organization or other organization deemed appropriate by the Commission.
							(3)Presidential
				election cycleThe term Presidential election cycle
				means the 4-year period beginning with January of the year following an
				election for the office of President of the United States.
							(4)StateThe
				term State means each of the 50 States and the District of
				Columbia.
							(h)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to the Commission
				such sums as may be necessary to carry out the provisions of this
				section.
							(2)Data
				submissionThere is authorized to be appropriated $18,000,000 for
				each of fiscal years 2011 through 2016 to assist the States in complying with
				the data submission requirements of subsection
				(c)(2)(A).
							.
			(b)Conforming
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 247 the
			 following:
				
					
						Sec 248. Establishment of American
				Democracy Index and related election data
				collection.
					
					.
			
